DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 09/24/2020 along with a preliminary amendment, which has been entered.  Claims 1-15 are currently  pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Claims
	Claim 1 is objected to because of the following informalities: in line 4, “gasflow” should read –gas flow--; and in line 14, “whatever” should read –whichever--.  
	Claim 3 is objected to because of the following informalities: in line 3, “gasflow” should read –gas flow--.
	Claim 4 is objected to because of the following informalities: in line 3, “gasstream” should read --gas stream--. 
	Appropriate correction of the aforementioned claims is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1-5, 7, 8, 12 and 14, each claim contains a broad recitation of a particular range or limitation followed by one or more of the linking terms "preferably," "more preferably," and "even more preferably," and then narrower recitation(s) of the corresponding range or limitation.  See, e.g., claim 1, lines 8-10 and claim 2, lines 3-5.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP§ 2173.05(d).  More specifically, it is unclear whether the features introduced by such linking term(s) are intended to be restrictive to the corresponding broader recitation(s), or merely exemplary of the remainder of the claims, and therefore not required. For purposes of substantive examination, the features introduced by the aforementioned linking terms are being treated as merely exemplary of the corresponding broader recitations, in accordance with the principal of giving the   broadest reasonable interpretation to pending claims. See MPEP § 2173.01(1). However, clarification and appropriate correction are required.
	Claims 6, 9-11 and 15 depend from claim 1 such that the reasoning used to reject the base claim supra will be used to reject the depend portions of said claims.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP 0047077 is cited as pertinent to removing unpolymerized gaseous monomers from solid polymer in granular form contained in a purge vessel by feeding an inert gas stream to the bottom of the purge vessel and counter-currently contacting the solid polymer with the inert gas purge stream to strip away gaseous monomers evolved from the solid polymer; and recycling a portion of the resulting stream to the purge vessel (page 4, lines 5 et seq.).  The citation does not teach the present invention, especially the claimed temperature parameters for the gas measured at the inlet of the aeration vessel and the claimed feature wherein at least a part of the withdrawn granular plastomer is recirculated to the aeration vessel.

Allowable Subject Matter
	Claims 1-15 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 and informality objections set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:
Pending claims are deemed to distinguish over the closest prior art as represent by WO 2018/114071 A1 (‘WO ‘071’).  
WO ‘071 is drawn to a process for reducing the VOC content of granular plastomers having a density of equal to or lower than 883 kg/m3 and a MFR2 of 100.0 g/10 min or lower (2.16 kg, 190oC) to below 65 ppm (Abs.; p. 1, lines 1-5).  As disclosed, the process includes the steps of providing a granular raw plastomer having a density of equal to or lower than 883 kg/m3, a MFR2 of 100.0 g/10 min or lower and a VOC of above 150 ppm in a treatment vessel; subjecting said granular raw plastomer to a gas flow within a prescribed range for an aeration time of less than 96 hours, whereby the gas has a minimum temperature of at least 26oC measured at a gas inlet of the treatment vessel and a maximum temperature of 4oC below the Vicat temperature of the granular raw plastomer or 35oC measured at the gas inlet of the treatment vessel, whatever value is lower; and recovering the granular plastomer (p. 7, lines 12 et seq.).  The present invention distinguishes over WO ‘071 primarily in the claimed feature wherein at least a part of the withdrawn granular plastomer is recirculated to the aeration vessel.  This feature is not contemplated by WO ‘071, which stipulates recovery of the granular plastomer following the aeration step (p. 8, line 21; p. 19, lines 7-9) and provides no teaching suggestive of recirculating any part thereof to the treatment vessel.  
Furthermore, as of the date of this Office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including WO ‘071 to render the present invention anticipated or obvious to one of ordinary skill in the art.

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-17-22